DETAILED ACTION
Claims 5-22 are pending in the instant application, Applicant amending claims 5, 11, and 17-22.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on July 8, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 103
Claims 5-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dailey, US 2010/0250707, in view of Carter, US 2009/0157560.
Bold text is unamended claim language.
Bold underlined text is unamended claim language.
AS TO CLAIM 1 
receiving personal information from the first user including an identification, password, demographic and privacy level;
providing the first user with a menu of goods or services based on the demographic and privacy level;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a selection from the first user based on the provided menu of goods or services;
Dalley (paragraph 41)

comparing the received selection to predefined selections and generating a targeted recommendation for the first user;
Dalley teaches concerning targeted recommendations (paragraphs 41-42).

providing to the first user, in response to the received selection, an updated menu of goods or services including the targeted recommendation based the comparison;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a second selection from the first user based on the provided updated menu of goods or services;
updating the predefined selections based upon the second selection;
Dalley (paragraph 70) teaches updating the system database based on the user’s previous selections.

providing the second user with a first menu of goods or services;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a first selection from the second user based on the provided first menu of goods or services;
Dalley (paragraph 41)

comparing the received first selection to the updated predefined selections generated based on the received selections from the first user;
Dalley teaches concerning targeted recommendations based upon previous input (paragraphs 41-42).

providing to the second user, in response to the received first selection, an updated first menu of goods or services including the targeted recommendation based on the first user;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy and based upon previous input.

providing directions to the first user to the second selection, wherein the directions are updated in accordance with changes in directional movement of the first user.
Dalley teaches concerning targeted recommendations (paragraphs 41-42), but does not teach explicitly of providing updated directions. However, Carter (paragraphs 47 and 98) teaches concerning a concierge service as well as providing updated direction provided to a user. 
The concierge service of Dalley is analogous art to the electronic concierge of Dalley. As such, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Dalley and Carter. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 6 (of 5) 
wherein the menu of goods or services comprises at least one of dining, room service, activity, or product.
Dalley teaches wherein the action comprises at least one of presenting a restaurant or room service menu, providing an order for restaurant or room service, providing directions to a location, ordering tickets to an activity, making a reservation at a restaurant, and purchasing products (paragraphs 59-60).

AS TO CLAIM 7 (of 5) 
wherein the predefined selections includes specific goods or services that are local to the first user or the second user.
Dalley (paragraphs 41 and 44) teaches concerning local area.

AS TO CLAIM 8 (of 7) 
wherein the targeted recommendation comprises a popular good or service local to the first user or the second user.
Dalley (paragraphs 41 and 44) teaches concerning local favorites and Dalley (paragraphs 59-60) teaches concerning local area.

AS TO CLAIM 9 (of 5) 
wherein the comparing includes applying a predictive algorithm capable of anticipating and assessing a probability of an event to generate the targeted recommendation.
Dalley teaches concerning targeted recommendations (paragraphs 41-42). Dalley does not teach explicitly concerning predictive algorithms. However, the Examiner takes official notice that predictive algorithms are old and well known in the art at the time of the invention, as evidenced by Moshfeghi US 2011/0035284, paragraphs 67-68 and 79.

AS TO CLAIM 10 (of 5) 
further comprising
generating a report based on the selection, the first selection, and the second selection.
Dalley (paragraphs 41-42, 45, and 59-60)

AS TO CLAIMS 11-16 
The claims recite elements substantially similar to those recited in claims 5-10. Thus, the art and rationale of claims 5-10 applies. 

AS TO CLAIMS 17-22 
The claims recite elements substantially similar to those recited in claims 5-10. Thus, the art and rationale of claims 5-10 applies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,870,594. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 9,870,594. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 2-9 of U.S. Patent No. 9,870,594. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-17 of U.S. Patent No. 10,796,387. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,796,387. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11-17 of U.S. Patent No. 10,796,387.
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered.

Concerning the rejection under 35 USC 112:
Applicant’s arguments were persuasive concerning the rejection under 35 USC 112, 1st Paragraph and the rejection under 35 USC 112, 1st Paragraph is withdrawn.

Applicant’s amendments to claims 17-22 are sufficient to overcome the previous rejection of claims 17-22 under 35 U.S.C. 112, 6th Paragraph and the rejection of claims 17-22 under 35 USC 112, 6th Paragraph is withdrawn.

Applicant’s amendment to the claims is sufficient to overcome the previous rejection under 35 U.S.C. 112, 2nd Paragraph and the rejection of the claims under 35 USC 112, 2nd Paragraph is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s amendment to the independent claims of a interaction between the movement of the user and the directions provided by the system integrate a practical application by incorporating a feedback loop between user action and system action. Thus, the previous rejection under 35 USC 101 is withdrawn.

Concerning the rejection under 35 USC 103:
Applicant’s arguments are moot in light of the new grounds of rejection.

Concerning the rejection under Double Patenting:
The rejections under double patenting will be maintained as appropriate during prosecution of this application.

Concerning the taking of official notice, because applicant failed to traverse the examiner’s assertion of official notice, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623